Per Curiam.

The failure to disclose in the original application in 1944 that petitioner’s officer, stockholder and director had previously been arrested on three occasions although a false statement was not a “ material ” false statement. The arrests were made on charges which were trivial, and all were dismissed. The statement, therefore, was insufficient basis for the cancellation of petitioner’s retail liquor license for the period March 1, 1946, to February 28, 1947. (Matter of 67 Liquor Shop, Inc., v. O’Connell, 270 App. Div. 773.)
The determination of the State Liquor Authority should, therefore, be annulled, with $50 costs and disbursements to the petitioner.
Martin, P. J., Townley and Cohn, JJ., concur in Per Curiam opinion; Dore and Callahan, JJ., dissent and vote to confirm the determination.
Determination annulled, with $50 costs and disbursements to the petitioner. Settle order on notice.